Citation Nr: 1034138	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including cardiomyopathy and ventricular tachycardia, status post 
defibrillator.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In June 2008 and June 2009, the Board remanded the matter for 
further development.  As set forth in detail below, another 
remand of this matter is unfortunately required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Reason for remand:  To obtain a medical opinion in accordance 
with the instructions of a prior Board remand.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.               § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In June 2009, the Board remanded the Veteran's claims for service 
connection to afford an additional VA examination.  In the remand 
directives, the examiner was asked to express an opinion as to 
whether it is at least as likely as not that any current heart 
disability or hypertension was causally related to the Veteran's 
active service or was causally related to or aggravated by the 
Veteran's service-connected disabilities including PTSD.  In 
accordance with the remand, the Veteran was afforded a VA 
examination in August 2009.  While the examiner provided opinions 
as to whether the Veteran's heart disease and hypertension were 
related to active service and the service-connected diabetes 
mellitus, type II, the examiner did not provide an opinion as to 
whether the hypertension or heart disease was caused or 
aggravated by the service-connected PTSD.  The examiner explained 
that he was not qualified to give a final opinion regarding 
possible aggravation of cardiac symptoms and hypertension by the 
Veteran's PTSD without resorting to mere speculation.  The 
examiner stated that final opinion concerning possible 
aggravation of the Veteran's cardiac condition and hypertension 
by the service-connected PTSD would have to be provided by 
Behavioral Medicine.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. 
App. 382, 389-90 (2010) (noting that the phrase, "without resort 
to mere speculation," must not become a mantra that short 
circuits the careful consideration to which each claimant's case 
is entitled and holding that, before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility.  See 38 C.F.R. § 3.102 (2009). 

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As such, compliance with the terms 
of the remand is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id.  Therefore, in an effort to comply with the 
June 2009 remand, the Board finds that a medical opinion is 
required to determine whether the Veteran's hypertension and 
heart disease, to include cardiomyopathy with ventricular 
tachycardia post-defibrillator, are related to the service-
connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a 
suitably qualified VA examiner, preferably in 
the field of behavioral medicine, to address 
the etiology of the current heart disability 
and hypertension.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the Veteran's 
service treatment records, post-service 
medical records, VA examination reports, and 
statements.

After reviewing the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the current 
heart disability or hypertension was caused 
or aggravated by the service-connected PTSD.  
By aggravation, the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO/AMC on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


